Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the budget of the European Network and Information Security Agency for the financial year 2007
 Type: Decision
 Subject Matter: budget; NA;  EU institutions and European civil service
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/153 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the budget of the European Network and Information Security Agency for the financial year 2007 (2009/661/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Network and Information Security Agency for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Network and Information Security Agency for the financial year 2007, together with the Agencys replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EC) No 460/2004 of the European Parliament and of the Council of 10 March 2004 establishing a European Network and Information Security Agency (4), and in particular Article 17 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0158/2009), 1. Grants the Executive Director of the European Network and Information Security Agency discharge in respect of the implementation of the Agencys budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Executive Director of the European Network and Information Security Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ C 278, 31.10.2008, p. 23. (2) OJ C 311, 5.12.2008, p. 13. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 77, 13.3.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of the Decision on discharge in respect of the implementation of the budget of the European Network and Information Security Agency for the financial year 2007 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Network and Information Security Agency for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Network and Information Security Agency for the financial year 2007, together with the Agencys replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EC) No 460/2004 of the European Parliament and of the Council of 10 March 2004 establishing a European Network and Information Security Agency (4), and in particular Article 17 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0158/2009), A. whereas the Court of Auditors (ECA) stated that it has obtained reasonable assurance that the annual accounts for the financial year 2007 are reliable, and the underlying transactions are legal and regular, B. whereas on 22 April 2008 Parliament granted the Executive Director of the European Network and Information Security Agency discharge in respect of the implementation of the Agencys budget for the financial year 2006 (6), 1. Notes that Regulation (EC) No 1007/2008 (7) extended the Agencys original five-year mandate, which was due to expire on 13 March 2009, by three years until 13 March 2012; 2. Notes the ECAs criticism that the implementation of operational activities was concentrated in the last quarter of 2007, with about 40 % of commitments and more than 50 % of payments concerning operational activities being executed in November and December 2007; 3. Notes that, according to the ECA, this was due to the late release of funds; notes the ECAs general observation that for small agencies with limited resources, releasing funds at the end of the year jeopardises the implementation of operational activities; 4. Notes that in four cases, of a total value of EUR 121 500, appropriations carried over did not correspond to legal commitments; 5. Is not satisfied with the Agencys reply that in some cases appropriations carried over were calculated with some degree of approximation; calls on the Agency to comply with the Financial Regulation with regard to carry-overs; 6. Notes the ECAs observations with regard to the inventory, namely that fixed assets were managed using a spreadsheet, which did not guarantee the integrity of the data, and that no exhaustive physical inventory was made; 7. Notes the Agencys explanation that due to the limited number of items the administrative inventory is managed on spreadsheets and fixed assets are managed in the accounting software; notes that the Agency intends to apply accrual based accounting (ABAC) with regard to assets in 2009; 8. Is worried that the ECA found weaknesses in procurement procedures, notably that:  the pre-selection of bids was not justified,  evaluation documents were not signed by the evaluation committee,  files were not structured and were incomplete; 9. Notes that the Agency acknowledges the shortcomings, and has promised measures to address them, in particular the hiring of an experienced procurement officer; 10. Requests that the Agency report on the measures taken in order to remedy shortcomings in the field of procurement in its annual activity report for 2008; 11. Notes from the Agencys annual activity report and the report on budgetary and financial management that it was among the first agencies to request the Commissions support to migrate its financial IT systems to ABAC; regrets that the Commission, due to the heavy process and the simultaneous requests by many other agencies, has not been able to follow up on the Agencys request in due time; 12. Welcomes the fact that preparations for the migration to ABAC have started, and that the Agency plans to prepare its financial statements for 2009 using ABAC; 13. Refers for other observations accompanying its Decision on discharge which are of a horizontal nature to its Resolution of 23 April 2009 on financial management and control of EU agencies (8). (1) OJ C 278, 31.10.2008, p. 23. (2) OJ C 311, 5.12.2008, p. 13. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 77, 13.3.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 88, 31.3.2009, p. 217. (7) OJ L 293, 31.10.2008, p. 1. (8) See page 206 of this Official Journal.